                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

TODD TEUNE, et al.,

              Plaintiffs,

v.                                                             CV No. 19-162 GJF/CG

3M COMPANY, et al.,

              Defendants.

               ORDER GRANTING UNOPPOSED MOTION TO EXTEND

       THIS MATTER is before the Court on Defendants’ Joint Motion for Extension of

Time to Respond to Plaintiff’s Complaint (“Motion”), (Doc. 9), filed April 11, 2019. In the

Motion, Defendants explain that this case is subject to the Judicial Panel on Multidistrict

Litigation’s (“JPML”) Conditional Transfer Order – which Plaintiffs have opposed. If the

Conditional Transfer Order is granted, the instant case will be transferred outside of this

district. Currently, a decision from the JPML is not expected until after May 30, 2019.

Therefore, Defendants request thirty-days from the entry of the JPML’s decision to

respond to Plaintiffs’ Complaint. (Doc. 9 at 4-5).

       Having reviewed the Motion and noting it is unopposed, the Court finds there is

good cause to GRANT Defendants’ Joint Motion for Extension of Time to Respond to

Plaintiff’s Complaint, (Doc. 9). IT IS THEREFORE ORDERED that Defendants shall

have thirty-days following the entry of the JPML’s decision to respond to Plaintiff’s

Complaint. Defendants shall file notice on the record when the JPML issues its decision.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
